Citation Nr: 0937785	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  03-37 052	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an intracranial 
hemorrhage sustained in May 2001, during hospitalization at a 
VA Medical Center.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from May 1952 to April, 
1953.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2007, when it was remanded for 
additional evidentiary development.  When the matter was 
returned to the Board, the Board sought a medical opinion 
from a physician, who is the chief of the Cardiology Section 
of a different VA hospital.  The Veteran and his 
representative were provided with a copy of the resulting 
medical opinion.  The Veteran's representative then filed 
additional written argument in support of the Veteran's 
appeal in September 2009.

In the Veteran's original claim for § 1151 benefits, received 
in May 2001, he also indicated that he believes he has 
sustained hearing loss as a result of a drug prescribed for 
kidney disease.  Although it appears that he intended to 
include the resulting hearing loss in his claim for VA 
benefits due to VA medical negligence, this claim has not 
been adjudicated by the VA.  It is therefore referred to the 
RO for appropriate action.


FINDING OF FACT

The medical opinion of record reflects the Veteran sustained 
residual disability from an intracranial hemorrhage during a 
May 2001 VA hospitalization that was the result of a delay in 
recognizing the Veteran's intracranial hemorrhage symptoms, 
in discontinuing the heparin drip, and in ordering a computed 
tomography scan of the head.  


CONCLUSION OF LAW

VA benefits under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of an intracranial hemorrhage sustained in May 
2001, are warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.361, 3.362 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he was improperly administered heparin 
by VA physicians during a VA hospitalization in May 2001.  He 
asserts that this improper medication caused him to have a 
stroke and requests VA compensation benefits for the 
impairment resulting from this incident.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of July 2002, prior to 
the initial adjudication of his claim.  

We note that the Veteran has never been provided with written 
notification of the regulations implementing the provisions 
of 38 U.S.C.A. § 1151.  In light of the result reached below, 
however, the Board finds that this oversight is moot.  

The VA is also required to inform the Veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with such information in 
a July 2007 letter.

The Veteran's VA medical records reflecting the pertinent 
time period have been obtained in support of the Veteran's 
claim.  Additionally, the Board has obtained an expert 
medical opinion from a VA physician.  The Veteran, his wife, 
and his representative have presented relevant written 
argument in support of his claims.  We are satisfied that all 
relevant and obtainable evidence necessary to decide the 
issue presented has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Medical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2).

The Veteran was admitted to a VA emergency room on May 8, 
2001, for unstable angina.  He had a complicated medical 
situation and medical history, including hypertension, 
subacute bacterial endocarditis, renal failure, 
cryoglobinemia, chronic anemia, and several multivessel 
coronary artery disease.  While in the emergency room, he was 
given intravenous heparin, among other medications to 
stabilize his cardiac status.  From the emergency room, he 
was admitted to the hospital's medical service, where he 
complained of a severe headache, initially on the left side 
of his head, but spreading to the entire head.  He described 
it as "the worst headache of my life."  

A medical note dated May 10, 2001, provides the following 
information:

He was placed on heparin in the [emergency room] 
and became [chest pain] free with no 
electrocardiograph changes.  Yesterday reported 
[headache] with visual changes in [the morning].  
Given analgesia with good effect, but [patient] 
went to sleep.  Last night he again [complained 
of] headache, severe, and noted gait problems by 
[the nursing staff].  He had been on heparin and 
found to have 1st ptt>200, and it was stopped.  
[Computed tomography scan] [of his] head last 
night revealed large [intracranial hemorrhage] in 
right occipital area with mild edema and slight 
shift, but no apparent herniation or 
hydrocephalus.  He was noted to have some 
[neurologic] deficit on left, and some visual 
blurring. . . .  It appears that he had an 
intracranial hemorrhage possibly due to the 
heparin, as it was discovered that he had a supra 
normal level.  

As the evidence of record was inconclusive as to whether the 
Veteran had sustained additional disability related to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
the Board sought additional medical evidence in the form of a 
medical opinion by a VA cardiologist who reviewed the 
Veteran's claims file and provided a written opinion on the 
matter.  In a letter dated in July 2009, the cardiologist 
concluded that some elements of the case do represent errors 
in judgment or lack of oversight on the part of treating VA 
healthcare providers, and that such errors or lack of 
oversight caused residual damage which includes visual 
changes and instability as well as emotional changes.  In 
pertinent part, the cardiologist provided the following 
explanation:

My impressions after reviewing this case are that 
the patient's intracranial hemorrhage may well 
have resulted from the administration of 
intravenous heparin.  However, I do not believe 
that the administration of intravenous heparin 
itself was incorrect or improper.  I believe that 
this was an appropriate medication to prescribe in 
the face of his unstable angina symptoms and known 
coronary artery disease.  I am unable to determine 
(from the medical records available in the claims 
file) how much intravenous heparin the Veteran 
received and this, of course, is critical as 
receiving an inappropriately high dose could have 
contributed to his intracranial hemorrhage and 
could be determined to be improper care on the 
part of the administering physicians.  There also 
appears to be a delay in care in the recognition 
of his symptoms, the timely discontinuation of the 
heparin, and the timely ordering of a [computed 
tomography] scan of the head after onset of 
symptoms.  It seems that more than 12 hours 
elapsed between onset of symptoms and performance 
of the head computed tomography scan, and 
approximately nine or ten hours elapsed between 
onset of symptoms and discontinuation of the 
intravenous heparin, and these delays are in my 
opinion inappropriately lengthy.  I can not make 
any determinations as to the patient's residual 
disability from the intracranial hemorrhage, as I 
have not examined the patient and I actually did 
not see any recent neurologic evaluation of the 
patient in any of these records.  

The cardiologist additionally noted, "My impression is that 
the patient's hearing loss which he initially attributed to 
his intracranial hemorrhage and subsequent stroke is much 
more likely to have resulted from gentamycin administration 
that he received for his endocarditis, and not from his 
intracranial hemorrhage."

Because the question of whether the Veteran suffered 
additional disability caused by VA hospital care is one of an 
inherently medical nature, medical expertise is required to 
resolve it.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board will therefore rely upon the expert medical opinion and 
hold that the VA physicians' delay in recognizing the 
Veteran's symptoms, discontinuing the heparin drip, and 
ordering a computed tomography scan of the head caused the 
Veteran's intracranial hemorrhage.  This opinion is 
consistent with the contemporaneous medical evidence in the 
file, as evidenced by the excerpt included above.  
Furthermore, the opinion was based upon a thorough review of 
the file and includes explanation as to the conclusions 
reached.  Thus, VA benefits for the disabling residuals of 
the intracranial hemorrhage are appropriate.  It would appear 
that these residuals include visual changes and instability 
as well as emotional changes.  However, in assigning the 
appropriate disability rating, the RO will identify more 
precisely the nature and extent of these residuals.

In summary, the evidence supports a grant of VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a May 2001 intracranial hemorrhage, caused by 
carelessness and/or error in judgment on the part of the VA 
medical care providers.  The benefit sought is therefore 
granted.


ORDER

VA compensation benefits based upon the provisions of 
38 U.S.C.A. § 1151 are granted for the permanent residuals of 
an intracranial hemorrhage which occurred in a VA hospital in 
May 2001.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


